Name: 79/968/EEC: Council Decision of 12 November 1979 adopting a multiannual research and development programme (1979 to 1982) for the European Economic Community in the field of the recycling of urban and industrial waste (secondary raw materials)
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096879/968/EEC: Council Decision of 12 November 1979 adopting a multiannual research and development programme (1979 to 1982) for the European Economic Community in the field of the recycling of urban and industrial waste (secondary raw materials) Official Journal L 293 , 20/11/1979 P. 0019 - 0022 Greek special edition: Chapter 16 Volume 1 P. 0122 ****( 1 ) OJ NO C 233 , 3 . 10 . 1978 , P . 2 AND OJ NO C 81 , 20 . 3 . 1979 , P . 5 . ( 2 ) OJ NO C 6 , 8 . 1 . 1979 , P . 23 . ( 3 ) OJ NO C 128 , 21 . 5 . 1979 , P . 7 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 5 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 6 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 1 ) OJ NO L 107 , 21 . 4 . 1978 , P . 12 . ( 2 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 3 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 12 NOVEMBER 1979 ADOPTING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME ( 1979 TO 1982 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF THE RECYCLING OF URBAN AND INDUSTRIAL WASTE ( SECONDARY RAW MATERIALS ) ( 79/968/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS AS ITS TASK THE PROMOTION THROUGHOUT THE COMMUNITY OF A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ), THE COUNCIL STRESSED THAT APPROPRIATE USE SHOULD BE MADE OF THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS ; WHEREAS IT IS TO THE COMMUNITY ' S ADVANTAGE TO REDUCE AS FAR AS POSSIBLE ITS DEPENDENCE ON THIRD COUNTRIES FOR ITS SUPPLIES OF RAW MATERIALS ; WHEREAS WASTE RECOVERY , RECYLING AND RE-USE ARE WAYS OF REDUCING THAT DEPENDENCE ; WHEREAS , ON 17 MAY 1977 , THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL , ADOPTED A RESOLUTION ON THE CONTINUATION AND IMPLEMENTATION OF A EUROPEAN COMMUNITY POLICY AND ACTION PROGRAMME ON THE ENVIRONMENT ( 5 ), WHICH CALLS IN PARTICULAR FOR A CAMPAIGN AGAINST WASTE ; WHEREAS A COMMUNITY RESEARCH PROGRAMME ON SECONDARY RAW MATERIALS IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED AIMS BY HELPING TO SOLVE TECHNICAL PROBLEMS ARISING IN THE USE OF WASTE ; WHEREAS ON 19 APRIL 1977 THE EUROPEAN PARLIAMENT ADOPTED A RESOLUTION ON THE COMMUNITY ' S RAW MATERIAL SUPPLIES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 FOR A FOUR YEAR PERIOD FROM 1 NOVEMBER 1979 THE COMMUNITY SHALL CARRY OUT A RESEARCH AND DEVELOPMENT PROGRAMME ON THE RECYCLING OF URBAN AND INDUSTRIAL WASTE ( SECONDARY RAW MATERIALS ) AS DESCRIBED IN ANNEX I . ARTICLE 2 THE APPROPRIATIONS NECESSARY TO IMPLEMENT THE PROGRAMME , THE AMOUNT OF WHICH SHALL BE FIXED AT NINE MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING THE EXPENDITURE COVERING A STAFF OF FIVE EMPLOYEES , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS AS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 6 ). ARTICLE 3 THE COMMISSION SHALL ENSURE THE IMPLEMENTATION OF THE INDIRECT ACTIONS AND BE RESPONSIBLE FOR THE COORDINATION OF THE ACTIVITIES THE ALLOCATION OF WHICH IS SET OUT IN ANNEX II . TO ASSIST IT IN THESE TASKS , AN ADVISORY COMMITTEE ON A MULTIANNUAL MANAGEMENT PROGRAMME FOR RESEARCH AND DEVELOPMENT IN URBAN AND INDUSTRIAL WASTE RECYCLING ( SECONDARY RAW MATERIALS ) ( HEREINAFTER REFERRED TO AS ' THE COMMITTEE ' ) IS HEREBY SET UP . THE COMMITTEE SHALL ALSO ASSUME THE TASKS LAID DOWN IN ARTICLE 3 OF COUNCIL DECISION 78/384/EEC OF 17 APRIL 1978 ADOPTING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME ( 1978 TO 1980 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF PAPER AND BOARD RECYLING ( INDIRECT ACTION ) ( 1 ). THE TERMS OF REFERENCE AND THE COMPOSITION OF THE COMMITTEE SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 2 ). ARTICLE 4 THE PROGRAMME SHALL BE REVIEWED AT THE END OF THE SECOND YEAR ; THIS REVIEW MAY RESULT IN A REVISION OF THE PROGRAMME DURING THE THIRD YEAR IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AFTER THE COMMITTEE HAS BEEN CONSULTED . THE EUROPEAN PARIAMENT SHALL BE INFORMED OF THE RESULTS OF THE REVIEW . ARTICLE 5 THE INFORMATION RESULTING FROM THE EXECUTION OF THE INDIRECT ACTIONS IN THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 3 ). ARTICLE 6 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES TAKING PART IN COORDINATION ACTIVITIES AND THE COMMUNITY SHALL REGULARLY EXCHANGE ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY SUCH ACTIVITIES . THE MEMBER STATES SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON SIMILAR RESEARCH PLANNED OR CARRIED OUT BY BODIES WHICH ARE NOT UNDER THEIR AUTHORITY . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . 2 . THE COMMISSION SHALL PREPARE ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED , AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE , SHALL FORWARD TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A COMPREHENSIVE REPORT ON THE EXECUTION AND RESULTS OF THE COORDINATION ACTIVITIES . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN SENT TO THE MEMBER STATES , EXCEPT WHERE A MEMBER STATE OBJECTS . IN THAT CASE THE REPORT SHALL BE FORWARDED , WITH THE AGREEMENT OF THE COMMITTEE , SOLELY TO THE INSTITUTIONS AND UNDERTAKINGS WHICH SO REQUEST AND WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH COVERED BY THE COORDINATED ACTIVITIES . THE COMMISSION MAY MAKE ARRANGEMENTS TO ENSURE THAT THE REPORT REMAINS CONFIDENTIAL AND IS NOT DIVULGED TO THIRD PARTIES . ARTICLE 7 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE COOPERATION AGREEMENTS WITH THIRD COUNTRIES , IN PARTICULAR WITH THOSE TAKING PART IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ), WITH A VIEW TO THEIR ASSOCIATION IN THE PROGRAMME COVERED BY THIS DECISION . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE WITH AGREEMENTS REFERRED TO IN PARAGRAPH 1 . THE AGREEMENTS WITH THIRD COUNTRIES TAKING PART IN COST SHALL BE NEGOTIATED IN ACCORDANCE WITH THE CONCLUSIONS APPROVED BY THE COUNCIL ON 18 JULY 1978 , WITH REGARD TO EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ). DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS **** ANNEX I RESEARCH AND DEVELOPMENT PROGRAMME // // RESEARCH TOPICS // ACTIVITIES TO BE COORDINATED // INDIRECT ACTIONS // // RESEARCH AREA I // SORTING OF HOUSEHOLD WASTE // 1 . ASSESSMENT OF WASTE SORTING PROJECTS // BY // - // 2 . METHODS FOR SAMPLING AND ANALYSIS OF HOUSEHOLD WASTE // BY // - // 3 . EVALUATION OF HEALTH HAZARDS // BY // - // 4 . TECHNOLOGY FOR THE SORTING OF BULK WASTE // BY // BY // 5 . MATERIALS RECOVERY // 5.1 . PAPER // BY // BY // 5.2 . PLASTICS // BY // BY // 5.3 . NON-FERROUS METALS // BY // - // 6 . ENERGY RECOVERY // BY // BY // 7 . NEW COLLECTION AND TRANSPORT SYSTEMS // BY // - // RESEARCH AREA II // THERMAL TREATMENT OF WASTE // 1 . FIRING OF WASTE DERIVED FUEL // SEE I.6 . // SEE I.6 . // 2 . PYROLYSIS AND GASEIFICATION // BY // BY // 3 . RECOVERY OF METAL AND GLASS FROM RESIDUE // BY // - // RESEARCH AREA III // FERMENTATION AND HYDROLYSIS // 1 . ANAEROBIC DIGESTION // BY // BY // 2 . CARBOHYDRATE HYDROLYSIS // BY // BY // 3 . COMPOSTING // BY // - // RESEARCH AREA IV ( 1 ) // RECOVERY OF RUBBER WASTE // 1 . RETREADING // BY // - // 2 . SIZE REDUCTION // BY // - // 3 . RECLAIMING AND RECYCLING OF RUBBER POWDER // BY // - // 4 . PYROLYSIS // BY // - // ALLOCATION OF RESOURCES FOR THE GUIDANCE OF THE COMMISSION AND THE COMMITTEE FOR THE EXECUTION OF THE PROGRAMME : I45 % - 50 % II15 % - 25 % III20 % - 40 % IV ( 1)5 % - 15 % ( 1 ) THE POSSIBILITY OF INDIRECT ACTIONS IN THIS AREA WILL BE REVIEWED IN THE LIGHT OF EXPERIENCE . IF SUCH ACTIONS ARE DECIDED UPON THE MINIMUM ALLOCATION FOR RESEARCH AREA IV WILL NEED TO BE RAISED TO 10 % **** ANNEX II ACTIVITIES TO BE COORDINATED PARTICIPATION OF THE MEMBER STATES PER RESEARCH TOPIC // // // ALLOCATION OF ACTIVITIES TO BE COORDINATED // // RESEARCH TOPICS // B/L // DK // D // F // IRL // I // NL // UK // // RESEARCH AREA I // SORTING OF HOUSEHOLD WASTE // 1 . ASSESSMENT OF WASTE SORTING PROJECTS // BY // // BY // // BY // BY // BY // BY // 2 . METHODS FOR SAMPLING AND ANALYSIS OF HOUSEHOLD WASTE // BY // BY // BY // BY // BY // BY // BY // BY // 3 . EVALUATION OF HEALTH HAZARDS // // // BY // // BY // BY // // BY // 4 . TECHNOLOGY FOR THE SORTING OF BULK WASTE // BY // BY // BY // // // BY // BY // 4.1 . AIR CLASSIFICATION // // // // BY // // BY // 4.2 . COMMINUTION-LIBERATION // // // // BY // // BY // // BY // 4.3 . NOVEL SEPARATION TECHNIQUES // // // // BY // // BY // 5 . MATERIALS RECOVERY // // // // // // BY // BY // 5.1 . PAPER // BY // // BY // BY // // BY // BY // 5.2 . PLASTICS // BY // BY // BY // BY // // BY // BY // 5.3 . NON-FERROUS METALS // BY // // BY // BY // // BY // BY // 6 . ENERGY RECOVERY // BY // // BY // // BY // BY // BY // 7 . NEW COLLECTION AND TRANSPORT SYSTEMS // // // BY // // // BY // BY // RESEARCH AREA II // THERMAL TREATMENT OF WASTE // 1 . FIRING OF WASTE DERIVED FUEL // BY // // BY // // BY // BY // BY // 2 . PYROLYSIS AND GASEIFICATION // BY // // BY // // // BY // BY // BY // 3 . RECOVERY OF METAL AND GLASS FROM RESIDUE // BY // // BY // BY // // BY // BY // RESEARCH AREA III // FERMENTATION AND HYDROLYSIS // 1 . ANAEROBIC DIGESTION // BY // BY // BY // BY // BY // BY // // BY // 2 . CARBOHYDRATE HYDROLYSIS // BY // BY // BY // // BY // BY // // BY // 3 . COMPOSTING // BY // BY // BY // BY // // BY // // BY // RESEARCH AREA IV // RECOVERY OF RUBBER WASTE // 1 . RETREADING // // BY // BY // BY // // BY // BY // 2 . SIZE REDUCTION // // // BY // BY // // BY // BY // 3 . RECLAIMING AND RECYCLING OF RUBBER POWDER // // // BY // BY // // BY // BY // 4 . PYROLYSIS // BY // // BY // // // BY // BY //